Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 1 of 15




Exhibit A
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 2 of 15




                                     June 25, 2021


FOIA/PA Section
Office of General Counsel, Room 924
Federal Bureau of Prisons
320 First Street, N.W.
Washington, DC 20534

OGC_EFOIA@BOP.GOV


       Re:     Freedom of Information Act Request
               Expedited Processing Requested

To whom it may concern,

   The Knight First Amendment Institute at Columbia Univer-
sity (“Knight Institute” or “Institute”)1 submits this request under
the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for rec-
ords concerning the digitization and retention of mail sent to in-
dividuals incarcerated in jails and prisons.

                           I. Background

   For the over 200,000 individuals currently incarcerated in fed-
eral correctional facilities,2 the ability to send and receive mail is
a lifeline, connecting them to loved ones, community members,
educators, religious leaders, and social services. During the
COVID-19 pandemic, in-person visitation has been restricted or

   1 The Knight First Amendment Institute is a New York not-for-profit cor-
poration based at Columbia University that works to preserve and expand the
freedoms of speech and the press through strategic litigation, research, and
public education.
   2See Peter Wagner & Wendy Sawyer, How Many People Are Locked Up In
the United States?, Prison Policy Initiative (2020), https://perma.cc/R37J-
XR9N.
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 3 of 15




eliminated entirely,3 making letter-writing one of the few remain-
ing forms of communication available to those incarcerated.4 But
in March 2020, the Bureau of Prisons (the “Bureau”) launched a
new pilot program that denies incarcerated people the original
mail sent to them and subjects both the senders and recipients of
those letters to heightened surveillance.

   Under the pilot program, which appears to be ongoing as of
June 2021,5 a private telecommunications contractor called
Smart Communications opens and scans all non-privileged mail
sent to at least two federal correctional facilities.6 The Bureau of
Prisons has not publicly disclosed the details of this program,
which Smart Communications calls its MailGuard system. A pro-
posal submitted by Smart Communications to the Virginia De-
partment of Corrections, however, explains that incoming mail is
routed to a site in Florida, where Smart Communications pro-
cesses, scans, and uploads images of the mail into a proprietary
database accessible to employees at the correctional facilities.7
Employees can review and either approve or reject the incoming
mail in the database. If approved, a photocopy of the mail is
printed and delivered to the recipient. Originals, including hand-
written letters, drawings, and photographs, are never shared

    3 The Bureau of Prisons halted all in-person visitation in March 2020. See

Michael Balsamo, Visits Halted in Federal Prisons, Immigration Centers Over
Virus, PBS NewsHour (Mar. 13, 2020, 8:16 PM), https://perma.cc/5WJ9-AZMZ.
In October 2020, the Bureau reinstated visitation at federal correctional facil-
ities, although facilities have provided visitation hours at reduced rates. See
Michael Balsamo & Michael R. Sisak, Visitation to Begin Again at Federal
Prisons in October, Associated Press (Aug. 31, 2020), https://apnews.com/arti-
cle/virus-outbreak-politics-170e3fccd809b709a7e24c65bc4b0492 (last visited
June 24, 2021); Memorandum for Inmate Population from E. Bradley, Warden,
USP Social Visiting (Mar. 19, 2021), https://perma.cc/3EUD-PTRB (outlining
reduced visitation schedule at USP Canaan); Visit Rotation Schedule 2021,
Fed. Bureau of Prisons, https://perma.cc/QGS4-LLRT (outlining reduced visit-
ation schedule at FCI Beckley).
   4See Alia Nahra & Leily Arzy, Protecting the Fundamental Right to Mail in
Prison, Brennan Ctr. (Aug. 21, 2020), https://perma.cc/D8JF-M2UG.
   5 FCI Beckley, Fed. Bureau of Prisons, https://perma.cc/5ZJ9-D7BN (in-
structing senders of general correspondence to mail letters to Smart Commu-
nications under heading “How to Send Things Here”); USP Canaan, Fed. Bu-
reau of Prisons, https://perma.cc/RN55-9NQA (same).
   6Marica Brown & David Dayden, Physical Mail Could Be Eliminated at
Federal     Prisons, The    American  Prospect   (Feb.   24,   2021),
https://perma.cc/8ADN-G7SG.
   7See Smart Communications, Virginia Department of Corrections Mail-
Guard Proposal 1, https://perma.cc/6JYQ-M7YN (“MailGuard Proposal”).


                                       2
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 4 of 15




with the incarcerated individual.8 Under the MailGuard system,
employees can also select certain incarcerated individuals for
heightened surveillance, including by setting text or email alerts
that automatically send staff investigators a copy of every letter
sent to that individual.9

   Reporting suggests that Smart Communications retains elec-
tronic copies of mail for years, and possibly indefinitely, creating
a searchable database of all correspondence that can be used to
target and investigate both senders and recipients. The Bureau
has stated that, under its pilot program, original correspondence
is retained for at least thirty days and destroyed at some point
thereafter.10 Electronic copies, however, appear to be retained for
at least seven years, and perhaps indefinitely. Smart Communi-
cations’ proposal to the Virginia Department of Corrections states
that it retains the electronic copies of mail for “a minimum of 7
years.”11 In late 2018, the CEO of Smart Communications speci-
fied that electronic copies were retained for at least seven years
after the recipient had been released from incarceration, if ever.12
“[In] almost 10 years of business,” he told a reporter, “Smart Com-
munications has never lost or deleted any records or any data
from our database. There are hundreds of millions of data records
stored for investigators at anytime.”13

   Beyond retaining copies of these letters, Smart Communica-
tions uses a tool called the MailGuard Smart Tracker to collect
and retain additional data about the senders of mail. Smart Com-
munications advertises the Smart Tracker as providing correc-
tional officers with “significant new intelligence about the public
sender of the postal mail, giving postal mail a digital



   8   Id. at 1–2.
   9   Id.
   10See Alaina Demopoulos, Inmates Love Their Handwritten Mail. This Fed-
eral Prison Gives Them Photocopies., Daily Beast (Aug. 23, 2020, 12:27 PM),
https://perma.cc/6CX4-966D.
   11   MailGuard Proposal at 3.
   12 Samantha Michaels, Pennsylvania Replaced Prison Mail with Photocop-
ies. Inmates and Their Families Are Heartbroken., Mother Jones (Dec. 13,
2018), https://www.motherjones.com/crime-justice/2018/12/pennsylvania-re-
placed-prison-mail-with-photocopies-inmates-and-their-families-are-heartbro-
ken/ (last visited June 24, 2021).
   13   Id.


                                     3
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 5 of 15




fingerprint.”14 To members of the public, Smart Communications
advertises the Smart Tracker as a tool allowing senders to follow
the status of the mail sent into prisons and jails through the Mail-
Guard system. But senders who attempt to track their mail in
this way subject themselves to additional surveillance. In provid-
ing this service, Smart Communications reports that it collects
senders’ email addresses, physical addresses, IP addresses, phone
numbers, and GPS locations.15 The Smart Tracker maintains a
profile on each sender that contains this data, as well as copies of
every letter sent through Smart Communications for at least
seven years and a list of all “connections”—that is, every incarcer-
ated individual the sender has communicated with.16

   Early experiences with Smart Communications’ MailGuard
system suggest that the system impairs the ability of incarcerated
individuals and their loved ones to communicate freely and mean-
ingfully. The pervasive surveillance enabled by Smart Communi-
cations has chilled the expression of members of the public who
wish to send mail to those held in correctional facilities. In re-
sponse to Pennsylvania’s adoption of the MailGuard system in
2018, for example, the spouse of an incarcerated individual said
that she will not “send any pictures to [her husband] that have
faces of our children, our grandchildren,” because she and her
husband “want[] no family faces saved in that database whatso-
ever.”17 Another spouse has stopped sending her child’s original
artwork to her incarcerated husband.18

   The system has made meaningful communication through cor-
respondence more difficult, further isolating those who are incar-
cerated. After the adoption of mail digitization measures, incar-
cerated people have reported long delays in receiving mail and
incorrect copying, including distorted photographs, illegible let-
ters, and lost pages.19 The loss of original mail weighs heavily on

   14   MailGuard Proposal at 3.
   15   Id.
   16   Id.
   17   Michaels, supra n.12.
   18Samantha Melamed, “I Feel Hopeless”: Families Call New Pa. Prison Mail
Policy Devastating, Phila. Inquirer (Oct. 15, 2018), https://perma.cc/RB9J-
4HW3.
   19Id.; see also Michaels, supra n. 12; Mia Armstrong, Is This What Prison
Mail Looks Like Now?, Slate (Dec. 5, 2018, 1:39 PM), https://perma.cc/T2ND-
AYUQ.


                                     4
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 6 of 15




those incarcerated. Gregory Marcinski, who has been incarcer-
ated for almost 20 years, said that he could still smell the scent of
his father’s favorite cigarettes on the last letter he received before
his father passed away in 2016. He treasures the ability to “see
the ink he used on that paper,” especially as he can no longer re-
ceive original letters from his partner or her children.20

    The MailGuard system also threatens privileged and confiden-
tial mail. Although legal mail is not supposed to be routed to
Smart Communications under the Bureau’s pilot program, at
least one incarcerated individual has complained that legal mail
sent to him was scanned and copied as well.21 The MailGuard sys-
tem may also violate the confidentiality standards required for
certain sensitive communications. Just Detention International,
a human rights organization, has argued that the system is in-
consistent with the national standards set under the Prison Rape
Elimination Act requiring correctional facilities to “enable rea-
sonable communication between inmates and [victim advocacy]
organizations and agencies, in as confidential a manner as possi-
ble.”22

   Smart Communications markets its service as a method of im-
proving safety and security in correctional facilities, but there is
little evidence that programs like the MailGuard system improve
security. Pennsylvania adopted the MailGuard system in 2018 in
response to the risk that incoming letters soaked in synthetic can-
nabinoids could introduce contraband into prisons and jails and
could sicken staff.23 But the introduction of the MailGuard system
did not lead to a decrease in the average drug test positivity
rate.24 Reporting suggests that in general, correctional officers—
not letter-writers or even in-person visitors—are primarily re-
sponsible for the introduction of contraband to correctional facili-
ties.25


   20   Demopoulos, supra n.10.
   21   See id.
   2228 C.F.R. § 115.53(a); see also Just Detention Int’l, Help Us Protect Prison
Mail!, https://perma.cc/V3YC-Z45L.
   23   See Michaels, supra n.12.
   24   Brown & Dayden, supra n.6.
   25 See Jolie McCollough & Keri Blakinger, Texas Prisons Stopped In-Person
Visits and Limited Mail. Drugs Got in Anyway., Texas Trib. (Mar. 29, 2021,
6:00 AM), https://perma.cc/E2RU-WWUB (finding that the presence of drugs
in Texas facilities increased after new visitation and mail restrictions,


                                       5
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 7 of 15




   Though the Biden administration has disclosed that it is con-
sidering extending and expanding the pilot program,26 the Bu-
reau has not provided key information to the public about the pro-
gram and how it operates. The Bureau has not publicly updated
its general correspondence policy to account for the introduction
of the MailGuard system.27 It has not disclosed any policies on the
retention of data derived from correspondence that is stored in
Smart Communications’ database. It has not disclosed its policies
on when or whether Bureau employees or other law enforcement
personnel may access data on Smart Communications’ database
for general investigative purposes. It has not disclosed any data
demonstrating whether the MailGuard system has reduced con-
traband in federal jails and prisons, or data demonstrating the
extent to which contraband is being introduced through general
correspondence. To help the public better understand the extent
of the Bureau of Prisons’ surveillance of correspondence, the
Knight Institute files this FOIA request.

                       II. Records Requested

   The Knight Institute seeks the following records:

          1. The following records regarding mail digitization sys-
             tems28 at correctional facilities:

                 a. All requests for proposals, responses to requests
                    for proposals, contracts, and formal or informal
                    agreements;

                 b. Privacy impact assessments, audit reports, pro-
                    gress reports, and reports to oversight bodies;


suggesting that “the persistent contraband problem is driven mostly by staff”);
cf. Jorge Renaud, Who’s Really Bringing Contraband into Jails? Our 2018 Sur-
vey Confirms It’s Staff, Not Visitors, Prison Policy Initiative (Dec. 6, 2018),
https://perma.cc/VMC3-PRKD; Ben Conarck, Women Describe “Degrading”
Strip Searches at Baker Prison Visitation, Fla. Times-Union (Mar. 24, 2018,
6:28 PM), https://perma.cc/N7G3-BTL5 (“Former corrections officials and
prison researchers generally agree that visitors are less likely sources of con-
traband than officers and staff.”).
   26   See Brown & Dayden, supra n.6; Demopoulos, supra n.10.
   27See Fed. Bureau of Prisons, Program Statement on Correspondence (Apr.
5, 2011), https://perma.cc/76AM-LY8H.
   28 By “mail digitization system,” the Knight Institute means to include the
MailGuard program, the Smart Tracker program, and any other mail digitiza-
tion efforts or proposals.


                                       6
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 8 of 15




           c. Data retention policies;

           d. Policies concerning the retention or destruction
              of physical mail; and

           e. A list of all systems of records that store, on a
              temporary or permanent basis, data collected
              through or derived from mail digitization sys-
              tems.

     2. All records concerning the retention of electronic copies
        of mail, or data derived from such mail, including but
        not limited to:

           a. Records describing the Bureau’s ability to search
              or use data collected through or derived from
              mail digitization systems, including the legal
              standard, if any, that is required before search-
              ing for or using that data;

           b. Agreements, memoranda of understanding, or
              similar records pertaining to the ability of other
              public or private entities to use or access data col-
              lected through or derived from mail digitization
              systems;

           c. Records concerning requests from federal, state,
              or local government entities for access to data col-
              lected through or derived from mail digitization
              systems, including any responses to those re-
              quests;

           d. Records regarding the frequency with which the
              Bureau of Prisons has conducted searches of data
              collected through or derived from mail digitiza-
              tion systems;

           e. Records reflecting the volume of data or the num-
              ber of scanned letters retained in mail digitiza-
              tion systems.

     3. All communications concerning the evaluation, expan-
        sion, extension, or termination of the MailGuard pilot
        program or other mail digitization efforts.

     4. All records explaining or discussing the Bureau’s ra-
        tionale for launching the MailGuard pilot program.


                               7
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 9 of 15




     5. All records concerning the collection or retention of data
        about the senders of mail through mail digitization sys-
        tems.

     6. The following records relating to the incidence of con-
        traband introduction through the use of mail in jails
        and prisons:

           a. Any statistical data concerning the incidence and
              results of searches for contraband before and af-
              ter the adoption of a mail digitization system;

           b. Any statistical data concerning the incidence and
              results of drug testing before and after the adop-
              tion of a mail digitization system;

            c. Any statistical data concerning the introduction
               of contraband into correctional facilities via mail;

            d. Any statistical data comparing the primary
               sources of contraband present in correctional fa-
               cilities; and

           e. Records analyzing such data, or other quantita-
              tive or qualitative analysis of contraband intro-
              duction through the use of mail in jails and pris-
              ons.

     7. All presentations, publications, training materials,
        pamphlets, press releases, or other documents explain-
        ing or providing guidance on mail digitization systems
        to Bureau of Prisons employees, incarcerated individu-
        als, or members of the public.

     8. All complaints or inquiries submitted regarding mail
        digitization systems, including but not limited to com-
        plaints about the copying of privileged or confidential
        mail, undelivered or late mail, rejected mail, poor pho-
        tocopies, and the retention of mail sent to incarcerated
        individuals, and any responses to those complaints or
        inquiries.

     9. All records relating to the use of tablets, kiosks, or other
        electronic means to access digitized mail by incarcer-
        ated individuals.




                                8
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 10 of 15




        10. All policies or procedures relating to the reading, reten-
            tion, and copying of mail sent to incarcerated individu-
            als, including both incoming mail and mail already in
            the possession of those individuals.

   We ask that you include all cover letters and attachments to
these documents. We also ask that you disclose all segregable por-
tions of otherwise exempt records. See 5 U.S.C. § 552(b). We ask
that you provide responsive electronic records in their native file
format. See 5 U.S.C. § 552(a)(3)(B). If that is not possible, please
provide the records electronically in a text-searchable, static-im-
age format (e.g., PDF), in the best image quality in the agency’s
possession, and in separate, Bates-stamped files.

   Finally, we ask that you process our request on a rolling basis,
giving priority to the first three items of the request.

         III. Application for expedited processing

   The Knight Institute requests expedited processing pursuant
to 5 U.S.C. § 552(a)(6)(E). There is a “compelling need” for the
documents sought because the information they contain is “ur-
gent[ly]” needed by an organization primarily engaged in dissem-
inating information “to inform the public about actual or alleged
Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II).

       A. The Knight Institute is primarily engaged in dis-
         seminating information in order to inform the pub-
           lic about actual or alleged government activity.

   The Knight Institute is “primarily engaged in disseminating
information” within the meaning of FOIA. 5 U.S.C.
§ 552(a)(6)(E)(v)(II).

   The Knight First Amendment Institute was established at Co-
lumbia University to defend and strengthen the freedoms of
speech and the press in the digital age. Research and public edu-
cation are essential to the Institute’s mission.29 Obtaining infor-
mation about government activity, analyzing that information,
and publishing and disseminating it to the press and public are
among the core activities the Institute performs. See ACLU v.


  29  Mike McPhate, Columbia University to Open a First Amendment Insti-
tute, N.Y. Times (May 17, 2016), https://perma.cc/YC9M-LUAD; James Rosen,
New Institute Aspires to Protect First Amendment in Digital Era, McClatchy
DC (May 20, 2016), https://perma.cc/ZS2K-FPED.


                                    9
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 11 of 15




DOJ, 321 F. Supp. 2d 24, 29 n.5 (D.D.C. 2004) (finding non-profit
public interest group that “gathers information of potential inter-
est to a segment of the public, uses its editorial skills to turn the
raw material into a distinct work, and distributes that work to an
audience” to be “primarily engaged in disseminating infor-
mation”) (quoting Elec. Privacy Info. Ctr. v. DOD, 241 F. Supp. 2d
5, 11 (D.D.C. 2003)).30

   For example, the Institute disseminates information about
government activity—including information about government
activity obtained under FOIA—through a variety of means, in-
cluding its website,31 Twitter account,32 press releases,33 blog
posts,34 op-eds,35 and regular engagement with the press.36 The

   30  See About the Knight Institute, Knight First Amendment Inst.,
https://perma.cc/8UYT-RUUZ (explaining that a priority of the Knight Insti-
tute’s work is “ensuring access to information necessary for self-government”).
   31 See Knight First Amendment Inst., https://knightcolumbia.org (last vis-

ited June 24, 2021).
   32  See Knight First Amendment Inst. (@knightcolumbia), Twitter,
https://perma.cc/4KXK-7MC4 (Knight Institute account with over 13,000 fol-
lowers).
   33 Knight Institute Calls on DOJ’s Executive Office for Immigration Review

to Suspend Policy Silencing Immigration Judges, (Jan. 6, 2020),
https://perma.cc/GT69-A8SC (describing an agency policy obtained through
FOIA).
   34See, e.g., Anna Diakun, Redactions in CDC Communications Policies
Leave Key Questions Unanswered, Knight First Amendment Inst. (June 12,
2020), https://perma.cc/GQX3-WKCN; Stephanie Krent, Recently Released
OLC Opinions from 1974 Shed Light on Current Legal Debates, Knight First
Amendment Inst. (May 18, 2020), https://perma.cc/34N2-UAQ3.
   35See, e.g., Anna Diakun & Trevor Timm, For the Biden Administration,
Who Counts as News Media?, Colum. Journalism Rev. (June 9, 2021),
https://perma.cc/PR7T-75FQ; Jameel Jaffer & Ramya Krishnan, We May Never
See John Bolton’s Book, N.Y. Times (Jan. 30, 2020), https://perma.cc/HGY9-
638T.
   36 See Cora Currier, Government Can Spy on Journalists in the U.S. Using
Invasive Foreign Intelligence Process, Intercept (Sept. 17, 2018, 11:43 AM),
https://perma.cc/YQ7F-NZ5R (reporting on DOJ rules obtained by the Knight
Institute under FOIA); Jessica Jerreat, CDC Media Guidance Blacklists VOA
Interview Requests, VOA News (June 14, 2020, 7:59 PM),
https://perma.cc/2KVX-WGYR (reporting on CDC email obtained by the
Knight Institute under FOIA); Ellen Nakashima, U.S. Spy Agencies Sued for
Records on Whether They Warned Khashoggi of Impending Threat of Harm,
Wash. Post (Nov. 20, 2018, 8:57 PM), https://perma.cc/C6CW-TSDA (describing
FOIA lawsuits); Charlie Savage, U.S. Government Went Through These Peo-
ple’s Phones at the Border. Read Their Stories., N.Y. Times (Dec. 22, 2017),
https://perma.cc/H7P2-RK2T (describing and publishing several hundred


                                      10
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 12 of 15




Institute also publishes records obtained through FOIA in “Read-
ing Rooms” on the Institute’s website, which allows the public to
search, filter, and view the records.37

   Through its research program, the Institute has published
multiple influential essay series, including one focused on reimag-
ining the First Amendment in the digital age, one addressing the
technology giants’ power to shape public discourse, and another
on the relationship between big data and self-government.38 In
addition, the Institute has convened three research symposia—
drawing practitioners, lawyers, academics, and journalists—to
debate, discuss, and reflect on key issues in First Amendment
doctrine and free speech theory. The first, “A First Amendment
for All? Free Expression in an Age of Inequality,” was held in
March 2018;39 the second, “The Tech Giants, Monopoly Power,
and Public Discourse,” was held in November 2019;40 and the
third, “Data and Democracy,” was held in October 2020.41

        B. The records sought are urgently needed to inform
           the public about actual or alleged government ac-
                                 tivity.

   The documents sought are urgently needed to inform the public
about actual or alleged government activity. See 5 U.S.C. §
552(a)(6)(E)(v)(II). Specifically, the requested records will shed
light on an ongoing federal program that may be subjecting Amer-
icans to increased surveillance and chilling correspondence be-
tween incarcerated individuals and their communities. Initial re-
ports of the MailGuard program described it as a one-year pilot


complaints obtained by the Knight Institute about warrantless searches of
electronic devices at the border).
   37  See, e.g., The OLC’s Opinions, Knight First Amendment Inst.,
https://knightcolumbia.org/reading-room/olc-opinions (last visited June 24,
2021).
    See Research, Knight First Amendment Inst., https://perma.cc/TVD9-
   38

39RK.
   39 A First Amendment for All? Free Expression in an Age of Inequality,
Knight First Amendment Inst. (Mar. 23, 2018, 8:30 AM);
https://perma.cc/DM59-74KG.
   40Leading Legal Scholars, Economists, and Technologists to Headline Fall
Symposium,      Knight   First  Amendment      Inst.   (Jan.    8,   2020),
https://perma.cc./86DE-TPQS.
   41Data and Democracy, Knight First Amendment Inst., https://knight-
columbia.org/events/data-and-democracy (last visited June 24, 2021).


                                    11
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 13 of 15




program,42 but more than a year later, individuals who wish to
send mail to those incarcerated at the two sites involved in the
pilot program are still directed to send their mail to Smart Com-
munications.43 Officials with the Bureau of Prisons have recently
confirmed that they are considering the expansion of the Mail-
Guard pilot program.44 The public has thus far been denied an
accounting of this ongoing program, which makes drastic changes
to the mail policies and procedures in federal correctional facili-
ties at a time when correspondence is one of the only means in-
carcerated individuals have to connect with loved ones. These rec-
ords are urgently needed so that the members of the public can
understand and consider the scope of the program before the Bu-
reau makes its final decision about whether to extend, expand, or
terminate the MailGuard program.

  For these reasons, the Knight Institute is entitled to expedited
processing.

       IV. Application for waiver or limitation of fees

   The Knight Institute requests a waiver of document search, re-
view, and duplication fees on the grounds that disclosure of the
requested records is in the public interest and that disclosure is
“likely to contribute significantly to the public understanding of
the operations or activities of the government and is not primarily
in the commercial interest of the requester.” 5 U.S.C.
§ 552(a)(4)(A)(iii).

   For the reasons explained above, disclosure of the record would
be in the public interest. Moreover, disclosure would not further
the Knight Institute’s commercial interest. The Institute will
make any information disclosed available to the public at no cost.
Thus, a fee waiver would fulfill Congress’s legislative intent in
amending FOIA to ensure “that it be liberally construed in favor
of waivers for noncommercial requesters.” See Judicial Watch,
Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (quoting




  42   E.g., Brown & Dayden, supra n.6.
  43  FCI Beckley, Fed. Bureau of Prisons, https://perma.cc/5ZJ9-D7BN (in-
structing senders of general correspondence to mail letters to Smart Commu-
nications under heading “How to Send Things Here”); USP Canaan, Fed. Bu-
reau of Prisons, https://perma.cc/RN55-9NQA (same).
  44   See Brown & Dayden, supra n.6; Demopoulos, supra n.10.


                                     12
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 14 of 15




McClellan Ecological Seepage Situation v. Calucci, 835 F.2d 1282,
1284 (9th Cir. 1987)).

   The Knight Institute also requests a waiver of search and re-
view fees on the grounds that it qualifies as an “educational . . .
institution” whose purposes include “scholarly . . . research” and
the records are not sought for commercial use. 5 U.S.C.
§ 552(a)(4)(A)(ii)(II). The Institute has a substantial educational
mission. Situated within a prominent academic research univer-
sity, the Institute performs scholarly research on the application
of the First Amendment in the digital era. The Institute’s re-
search program brings together academics and practitioners of
different disciplines to study contemporary First Amendment is-
sues and offer informed, non-partisan commentary and solutions.
It publishes that commentary in many forms, including in schol-
arly publications and in short-form essays.

   The Knight Institute also requests a waiver of search and re-
view fees on the grounds that it is a “representative[] of the news
media” within the meaning of FOIA and the records are not
sought for commercial use. 5 U.S.C. § 552(a)(4)(A)(ii)(II).

   The Institute meets the statutory definition of a “representa-
tive of the news media” because it is an “entity that gathers infor-
mation of potential interest to a segment of the public, uses its
editorial skills to turn the raw materials into a distinct work, and
distributes that work to an audience.” 5 U.S.C. § 552(a)(4)(A)(ii);
see also Nat’l Sec. Archive v. DOD, 880 F.2d 1381, 1387 (D.C. Cir.
1989) (finding that an organization that gathers information, ex-
ercises editorial discretion in selecting and organizing documents,
“devises indices and finding aids,” and “distributes the resulting
work to the public” is a “representative of the news media” for
purposes of the FOIA); accord Serv. Women’s Action Network v.
DOD, 888 F. Supp. 2d 282 (D. Conn. 2012); ACLU of Wash. v.
DOJ, No. C09-0642RSL, 2011 WL 887731, at *10 (W.D. Wash.
Mar. 10, 2011); ACLU, 321 F. Supp. 2d at 30 n.5. Courts have
found other non-profit organizations, whose mission of research
and public education is similar to that of the Knight Institute, to
be “representatives of the news media.” See, e.g., Cause of Action
v. FTC, 799 F.3d 1108 (D.C. Cir. 2015); Elec. Privacy Info. Ctr.,
241 F. Supp. 2d at 10–15 (finding a non-profit group that dissem-
inated an electronic newsletter and published books was a “rep-
resentative of the news media” for purposes of FOIA); Nat’l Sec.
Archive, 880 F.2d at 1387; Judicial Watch, Inc. v. DOJ, 133 F.



                                13
Case 1:21-cv-06579 Document 1-1 Filed 08/04/21 Page 15 of 15




Supp. 2d 52, 53–54 (D.D.C. 2000) (finding Judicial Watch, self-
described as a “public interest law firm,” a news media requester).

  For these reasons, the Knight Institute is entitled to a fee
waiver.

                          *     *      *

   Thank you for your attention to our request. We would be
happy to discuss its terms with you over the phone or via email to
clarify any aspect of it.

                                  /s/ Stephanie Krent
                                 Stephanie Krent
                                 Xiangnong Wang
                                 Alex Abdo
                                 Knight First Amendment Insti-
                                   tute at Columbia University
                                 475 Riverside Drive, Suite 302
                                 New York, NY 10115
                                 (646) 745-8500
                                 stephanie.krent@knightcolum-
                                   bia.org




                                14
